DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 1-7, 10, 13-23, 26 and 29-42 are pending, claims 1 and 7 are independent.
Allowable Subject Matter
3.	Claims 1-7, 10, 13-23, 26 and 29-42 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
As explained in the PTAB decision dated November, 17 2021, the prior art does not teach “while displaying the first content unit and the second content unit, detect only a single contact on the touch-sensitive surface and detect a first movement of only the single contact; and in response to detecting the first movement of only the single contact: move the first set of two or more of the content units perpendicular to the first scrolling axis in the user interface in accordance with the first movement of only the single contact; and for two or more respective content units in the first set of content units, display metadata for the respective content unit adjacent to the respective content unit that was not displayed immediately prior to detecting the first movement of the single contact”, as recited in claims 1, 16 and 17, (see pages 4-9 of the PTAB decision dated November, 17, 2021).
5.	Claims 2-7, 10, 13-15, 18-23, 26 and 29-42 are dependent on allowable independent claims. 

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        1/12/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625